Sup. Ct. Iowa. Motion for leave to proceed in forma pauperis granted. Petition for writ of certiorari is also granted limited to the following question:
“Did the refusal of the state trial court to provide a transcript for the petitioner, solely because state law made no provision for furnishing of a transcript without the payment of a fee, deny the petitioner the opportunity to obtain full appellate review of the trial court’s denial of the petitioner’s petition for a writ of habeas corpus and thereby deprive the petitioner of the equal protection of the laws?”
Casé transferred to appellate docket.